Citation Nr: 1747225	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2017, the Veteran requested that this case be advanced on the docket (AOD) due to financial hardship.  See 38 U.S.C.A. § 7107 (a)(2); 38 C.F.R. § 20.900(c) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown). In this case, the Veteran stated that he suffered from homelessness, a severe financial hardship, and, accordingly, the appeal will be advanced on the docket. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  In his VA examination in October 2010, the examiner noted that after service the veteran had "nothing to suggest a chronic post-concussion syndrome, headaches, or dizziness for 30+ years."  Without objective evidence following service, the examiner stated that he could only speculate on whether the head injury in service related to the current headaches and other neurological symptoms. 

But a review of the record shows that the Veteran reported on several occasions that he had migraines and headaches following service.  In correspondence dated August 2010, the Veteran reported that his headaches began in November 1971 after he was "hit in the head."  He reported that since that injury his head would hurt and he treated his symptoms with over-the-counter drugs.  Additionally, VA treatment records beginning in June 2010 show that the Veteran was evaluated for "either syncope or complex particular seizures, occurring for 2-3 years."  It was noted in the treatment records that the Veteran had a history of migraine headaches for 25 years. 

Once VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This includes an examination that is based on an accurate factual background of the disability, including the Veteran's reported symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that the veteran is competent to describe observable symptoms); Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  

An addendum opinion needs to be provided so that a medical examiner may consider VA treatment records and the Veteran's credible testimony regarding his history of headaches and other neurological symptoms that may be related to his head injury.  

Additionally, it appears the Veteran has been receiving VA treatment for his headaches and other neurological symptoms related to his head injury.  Those records should be associated with the claims file to assist in the adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should also obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received his head injury disability (i.e., update the records of his VA treatment to the present time).

2. The AOJ should return the claims file to a VA examiner to arrange for an addendum opinion to address the question of the cause of the Veteran's headaches and neurological symptoms.  The need for another examination is left to the discretion of the examiner.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion, including VA treatment records and the Veteran's own statements regarding a history of headaches.  Based on a review of the record, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each headache or neurological disability found or shown by the record. 

b) Please identify the likely cause for each diagnosed headache or neurological disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the in-service head injury or any other incident during the Veteran's military service?  The Board notes that the Veteran has reported a history of headaches since he left service and VA treatment records similarly show a history of headache treatment.

3. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




